

114 HR 6168 IH: Academic Success Centers and Education Networks for Dreamers (ASCEND) Act
U.S. House of Representatives
2016-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6168IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2016Mr. Aguilar (for himself, Mrs. Napolitano, Mr. Vargas, Mr. Rangel, Mr. Gutiérrez, Mrs. Torres, Mr. Sires, Mr. Cárdenas, Mr. Grijalva, Mr. Honda, and Mr. Serrano) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo encourage programs that support Dreamer student success in completing postsecondary education.
	
 1.Short titleThis Act may be cited as the Academic Success Centers and Education Networks for Dreamers (ASCEND) Act. 2.Programs for Dreamer student success in completing postsecondary education (a)PurposeThe purpose of this section is to encourage programs that support Dreamer student success in completing postsecondary education by coordinating educational and community services to address the academic, financial, and social needs of Dreamer students.
			(b)Grants authorized
 (1)In generalSubject to the availability of appropriations under subsection (h), the Secretary of Education shall award grants to not-for-profit institutions of higher education to develop programs to support Dreamer student success in completing postsecondary education.
 (2)Grant periodA grant awarded under this section shall be awarded for a period of 4 years. (c)Use of grants (1)Required activitiesAn institution of higher education receiving a grant under this section shall use such grant to carry out a program that includes—
 (A)developing a team of professionals who provide services to Dreamer students and provide training to faculty on how to support Dreamer students;
 (B)providing a coordinator whose primary responsibility is to coordinate the program carried out under this section; and
 (C)establishing a plan to sustain the program after the grant period. (2)Other authorized activitiesAn institution of higher education receiving a grant under this section may use such grant to carry out any of the following authorized activities with respect to Dreamer students and students described in section 212(a)(6) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(6)) or subparagraph (A), (B), or (C) of section 237(a)(1) of such Act (8 U.S.C. 1227(a)(1)):
 (A)Outreach to such students. (B)Supportive instructional services for such students, which may include—
 (i)personal, academic, and career counseling, as an ongoing part of the program; (ii)tutoring and academic skill-building instruction assistance, as needed; and
 (iii)assistance with special admissions and transfer of credit from previous postsecondary education or experience.
 (C)Assistance in obtaining student financial aid. (D)Assistance with applications for in-state tuition, where applicable.
 (E)Establishing a scholarship program modeled after Federal work-study programs. (F)Other support services and planning activities the institution determines to be necessary to ensure the success of such students in achieving educational goals.
					(d)Application; selection
 (1)ApplicationTo be considered for a grant under this section, an institution of higher education shall submit to the Secretary an application at such time, in such manner, and accompanied by such information as the Secretary may require.
				(2)Selection considerations
 (A)In generalIn awarding grants under this section, the Secretary shall consider— (i)the need for a new program for Dreamer students; or
 (ii)the need for additional services provided by an existing program for Dreamer students. (B)Grant criteria depending on established source of fundingThe Secretary shall set criteria for grants awarded based on the differing objectives of programs for Dreamer students with, or without, an established source of funding. With respect to an institution of higher education having a program with an established source of funding at the time the application under paragraph (1) is submitted, the institution shall provide in the application an assurance that it will use Federal funds received under this section only to supplement the funds that would, in the absence of such Federal funds, be made available from State, local, and private sources for the program, and not to supplant such funds.
 (e)Evaluation and accountability planThe Secretary shall develop an evaluation and accountability plan for programs funded under this section to measure objectively the following:
 (1)The ability of the program to establish or expand services provided to Dreamer students. (2)Graduation rates of Dreamer students.
 (f)Online publication of progress resultsThe Secretary of Education shall publish progress results online. (g)Dreamer studentsIn this section, the term Dreamer student means an individual who is a beneficiary of, or eligible for, the Deferred Action for Childhood Arrivals program pursuant to the memorandum by the Secretary of Homeland Security dated June 15, 2012, or November 20, 2014.
 (h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for fiscal year 2017 and each of the 5 succeeding fiscal years.
			